Citation Nr: 1602667	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-15 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbar spine degenerative joint disease.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, from April 1993 to April 1999, from May 2004 to May 2005, and from November 2006 to May 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

As discussed below, the Veteran is seeking entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbar spine degenerative joint disease.  He is also seeking entitlement to service connection for left and right knee disorders, claimed as shooting pains.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), all neurologic abnormalities associated with a service-connected spine disability shall be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. 4.71a, General Rating Formula, Note (1) (2015).  

The question of entitlement to a separate rating for neurological abnormalities is part of the diagnostic criteria for spine disabilities and, therefore, is part of the current increased rating appeal.  Because a new VA examination could potentially impact the determination regarding whether the Veteran's lumbar spine disorder includes neurological manifestations warranting separate ratings, the Board finds that the Veteran's left and right knee disability claims are "inextricably intertwined" with the Veteran's lumbar spine claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 181 (1991).  As a result, these claims cannot be properly adjudicated until after the RO has completed the necessary development concerning the Veteran's claim seeking an increased disability rating for his service-connected lumbar spine degenerative joint disease.    





REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Additional Medical Evidence

In his May 2014 substantive appeal to the Board, the Veteran asserted that he underwent "physical therapy twice" for his conditions and that these conditions resulted in "more inflammation and pain."  He indicated that he was prescribed anti-inflammatory medicines but that these medications did not provide any relief for his conditions.  The Veteran also stated that he underwent a VA ordered a magnetic resonance imaging (MRI) scan at the Port Huron Hospital in Port Huron, Michigan.  He reported that several VA physicians told him that that his lumbar spine disorder may require surgery.

The evidence of record includes two VA physical therapy reports from June 2007.  On June 14, 2007, the Veteran presented with complaints of intermittent low back pain and leg pain for two to three months.  The treatment report noted that he had a prior history of similar symptoms in 2004-2005 which were resolved with physical therapy and medication.  Static x-rays showed spondylolisthesis.  The Veteran was provided an assessment of low back pain without neurologic findings and his provisional diagnosis was listed as "lumbago."  He was released without limitations and ordered to return for additional therapy in two to three weeks or sooner if there were problems.  On June 28, 2007, the Veteran presented with continued complaints of low back pain.  He was formally diagnosed as having lumbago and was released without limitations.  He was instructed to follow-up for physical therapy as needed.       

A review of the Veteran's electronic claims file is negative for any private or VA treatment records prior to or since June 2007.  Moreover, the evidence of record does not include any physical therapy or medication records from 2004-2005.  Finally, the evidence of record is missing any MRI scans conducted at Port Huron Hospital in Port Huron, Michigan, as well as any indication from VA physicians that the Veteran's service-connected lumbar spine disorder may require surgery.  

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363(1992).  Therefore, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including any available physical therapy or medication records from 2004-2005; any MRI scans conducted at Port Huron Hospital in Port Huron, Michigan, and any records from VA physicians indicating that the Veteran's service-connected lumbar spine disorder may require surgery.  Regardless of his response, the RO must obtain any available VA treatment records since June 2007 concerning the Veteran's lumbar spine degenerative joint disease and his left and right knee disorders, claimed as shooting pains.

B.  New VA Examination

In January 2013, the Veteran was afforded a VA spine examination.  During that examination, the Veteran reported having constant low back pain and indicated that he could only stand for 10 to 15 minutes and walk for one mile before being limited by the pain.  Range of motion testing revealed forward flexion limited to 80 degrees, with objective evidence of pain, and extension limited to 20 degrees, with objective evidence of pain.  Lateral flexion was limited to 25 degrees with pain bilaterally, and lateral rotation was limited to 30 degrees bilaterally, again with objective evidence of pain on motion.  No additional loss of motion was noted following repetitive use testing.  The VA examiner found functional limitations in the form of less movement than normal; excess fatigability; pain on movement; and interference with sitting, standing and/or weight-bearing.  The examiner did not find any evidence of tenderness to palpation, guarding, or muscle spasm.  Muscle strength was normal.  Reflex and sensory examinations were normal.  Additionally, straight leg raise testing was negative for radicular symptomatology and no neurologic abnormalities were noted.  Based on the test results, the VA examiner provided a diagnosis of lumbar spine degenerative joint disease.  

In May 2014, the Veteran filed a substantive appeal to the Board.  He claimed that he experienced "inflammation and subsequent pinching of the nerves."  Specifically, he asserted that "the pain radiates from my lower back, hip, and buttock area down my legs and eventually causes my feet to tingle and become numb."  He also asserted, "If I attempt to do work that involves bending, stooping, standing in one position for more than five minutes, or physical exertion, my lower spine will become very agitated and I will not be able to get rid of the pain for hours and sometimes days at a time."  Lastly, the Veteran indicated that several VA physicians told him that his lumbar spine disorder may require surgery and that his life will never be the same.  He reported that his occupation as a truck driver has "suffered due to his condition."

In a November 2015 appellate brief, the Veteran's representative argued that the Veteran's January 2013 VA spine examination was over 34 months old.  The representative also insisted that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination."  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Olson v. Principi, 3 Vet.App. 480, 482 (1992).

The Veteran is competent to observe a worsening of symptoms, including the onset of pain that radiates from his lower back, hip, and buttock area down to his legs and eventually causes his feet to tingle and become numb.  Accordingly, the RO must schedule the Veteran for an updated examination to ascertain the current severity of his lumbar spine degenerative joint disease.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  In addressing the severity of the Veteran's lumbar spine symptomatology, the VA examiner must consider and address whether the Veteran's lumbar spine degenerative joint disease includes any neurological manifestations which would warrant separate ratings under the General Rating Formula for Diseases and Injuries of the Spine.  Thereafter, the RO must readjudicate the Veteran's claims on appeal, taking into consideration whether the Veteran is entitled to separate ratings for any neurological abnormalities stemming from his service-connected lumbar spine disorder.  See 38 C.F.R. 4.71a, General Rating Formula, Note (1).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify all VA and non-VA medical care providers who have treated him for his lumbar spine disorder and his left and right knee disorders (claimed as shooting pains) during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond. 
 
2.  Thereafter, the Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spine degenerative joint disease.  The electronic claims file and all pertinent records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight bearing exertion.  The examiner must state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

The examiner must also state whether the Veteran has intervertebral disc syndrome causing incapacitating episodes requiring prescribed bed rest, and if found, the examiner must report the frequency and total duration of such episodes over the course of the previous 12 months.

A thorough neurological examination of the Veteran's lumbar spine and any affected extremities must be conducted.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected lumbar spine disorder.  The examiner must also specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate. 
 
3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




